J-S79004-17
J-S79005-17
J-S79006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                   :        PENNSYLVANIA
                                   :
              v.                   :
                                   :
                                   :
 HASAN BROWN                       :
                                   :
                   Appellant       :   No. 1609 EDA 2017

         Appeal from the Judgment of Sentence March 31, 2016
           In the Court of Common Pleas of Delaware County
          Criminal Division at No(s): CP-23-CR-0000591-2012


COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                   :        PENNSYLVANIA
                                   :
              v.                   :
                                   :
                                   :
 HASAN BROWN                       :
                                   :
                   Appellant       :   No. 1610 EDA 2017

         Appeal from the Judgment of Sentence March 31, 2016
           In the Court of Common Pleas of Delaware County
          Criminal Division at No(s): CP-23-CR-0003551-2012


COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                   :        PENNSYLVANIA
                                   :
              v.                   :
                                   :
                                   :
 HASAN BROWN                       :
                                   :
                   Appellant       :   No. 1611 EDA 2017




                                -1-
J-S79004-17
J-S79005-17
J-S79006-17



             Appeal from the Judgment of Sentence March 31, 2016
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0003546-2012


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                     FILED MARCH 26, 2018

       Hasan Brown appeals nunc pro tunc from the judgments of sentence

imposed on March 31, 2016, in the Court of Common Pleas of Delaware

County, at Docket Nos. 591-2012, 3551-2012, and 3546-2012, respectively,

upon revocation of parole/probation.1,         2   Brown’s revocation sentences stem

from a new arrest, upon which Brown was convicted and sentenced on

____________________________________________


1 Brown filed a separate appeal from the March 31, 2016, judgment of
sentence imposed at each docket. A Rule to Show Cause was issued by this
Court as to why the appeals at 1610 EDA 2017 and 1611 EDA 2017 should
not be dismissed as duplicative of the appeal at 1609 EDA 2017. Brown did
not file a response. Ultimately, a discharge order was entered on the Rule to
Show Cause. Brown later filed an application to consolidate the appeals, which
was denied without prejudice to file a new application with the merits panel.
The cases were listed consecutively and the parties were directed to file one
brief.

       Although Brown has not filed a new application to consolidate, we sua
sponte consolidate these appeals pursuant to Pa.R.A.P. 513 (“Where there is
more than one appeal from the same order, or where the same question is
involved in two or more appeals in different cases, the appellate court may,
in its discretion, order them to be argued together in all particulars as if but a
single appeal.”).

2 On May 5, 2017, pursuant to the Post Conviction Relief Act (PCRA), 42
Pa.C.S. §§ 9541-9546, Brown was granted the right to file a nunc pro tunc
direct appeal, following dismissal of his direct appeal due to counsel’s failure
to file a brief.



                                           -2-
J-S79004-17
J-S79005-17
J-S79006-17



September 8, 2014, at Philadelphia County Docket No. 4046-2013, to 12 to

24 years’ imprisonment.        Thereafter, on March 31, 2016, the trial court held

a Gagnon II3 hearing, revoked Brown’s parole/probation and sentenced

Brown as follows: At Docket No. 591-2012, to serve back time of 656 days

at a state correctional institution, consecutive to the sentence imposed in

Philadelphia County at Docket No. 4046-2013; At Docket No. 3551-2012, to

serve back time of 551 days in a state correctional institution, to run

consecutive to Docket No. 591 and the sentence imposed in Philadelphia

County at Docket No. 4046-2013; At Docket No. 3546-2012, to serve a one

year term of probation, concurrent to the sentence imposed at Docket No.

591-2012. See N.T., 3/31/2016, at 9-10. Brown contends his constitutional

rights were violated when the revocation hearing was held in excess of three

years from the date a warrant was issued in Delaware County based upon his

new arrest. For the following reasons, we affirm.

        The background of this case is fully summarized in the opinion of the

trial court and, therefore, we do not restate it here. See Trial Court Opinion,

8/10/2017, at 1-7.        Briefly, on March 4, 2016, Brown was charged with

violation of parole/probation at Docket Nos. 591-2012, 3551-2012, and 3546-

2012. The charges arose as a result of a new arrest on January 23, 2013, for

____________________________________________


3   Gagnon v. Scarpelli, 411 U.S. 778 (1973).




                                           -3-
J-S79004-17
J-S79005-17
J-S79006-17



attempted murder, at Philadelphia County Docket No. 4046-2013. On January

30, 2013, the trial court issued a bench warrant for Brown. Thereafter, on

September 8, 2014, in the Philadelphia case, Brown was convicted and

sentenced to a term of 12 to 24 years’ imprisonment. Brown’s Gagnon II

hearing was held 18 months later, on March 31, 2016. The trial court revoked

Brown’s parole/probation at Dockets No. 591-2012, 3551-2012, and 3546-

2012, and sentenced Brown as stated above.

     Brown contends the delay in holding his revocation hearing was

unreasonable and prejudiced him. Specifically, Brown contends:

     Had the Gagnon II hearing taken place prior in a timely manner,
     and prior to the [s]entence imposed by the Courts in Philadelphia
     County, the cumulative effect of [s]entences imposed against
     [Brown], both in Philadelphia and Delaware Counties very well
     could have been different. Had [Brown] enjoyed his Constitutional
     right to a speedy Gagnon Hearing, subsequent sentence[s]
     imposed by Courts in different jurisdictions may have well run
     their sentence concurrent to the Delaware County sentence and
     not consecutive.

Brown’s Brief, at 10-11.

     Brown’s claim is predicated on Rule 708 of the Pennsylvania Rules of

Criminal Procedure, which provides:

     Rule 708.       Violation of Probation, Intermediate
     Punishment, or Parole Hearing and Disposition

     (A)   A written request for revocation shall be filed with the
           clerk of the courts.

     (B)   Whenever a defendant has been sentenced to probation
           or intermediate punishment, or paced on parole, the


                                      -4-
J-S79004-17
J-S79005-17
J-S79006-17


           judge shall not revoke such probation, intermediate
           punishment, or parole as allowed by law unless there
           has been:

              (1)   A hearing held as speedily as possible at
                    which the defendant is present and
                    represented by counsel; and

              (2)   A finding of record that the defendant violated
                    a condition of probation, intermediate
                    punishment, or parole.

Pa.R.Crim.P. 708.

     With respect to Rule 708, this Court has stated:

         The language “speedily as possible” has been interpreted
         to require a hearing within a reasonable time. Rule 708
         does not establish a presumptive period in which the
         Commonwealth must revoke probation; but instead, the
         question is whether the delay was reasonable under the
         circumstances of the specific case and whether the
         appellant was prejudiced by the delay.

                                    ***

         In evaluating the reasonableness of a delay, the court
         examines three factors: the length of the delay; the
         reasons for the delay; and the prejudice resulting to the
         defendant from the delay.

     Commonwealth v. Woods, 2009 Pa. Super. 19, 965 A.2d 1225,
     1227 (Pa. Super. 2009) (quoting Commonwealth v. Clark, 2004
Pa. Super. 97, 847 A.2d 122, 123-24 (Pa. Super. 2004).

     The measure of delay extends from the defendant’s date of
     conviction or entry of a guilty plea on the new charges to the date
     the court holds the revocation hearing. Commonwealth v.
     Bischof, 420 Pa. Super. 115, 616 A.2d 6, 8 (Pa. Super. 1992).
     This Court has previously held delays of fifteen months, two years,
     and four years are not “intrinsically reasonable.” Woods, supra
     at 1228; Clark, supra at 124; Bischof, supra.



                                    -5-
J-S79004-17
J-S79005-17
J-S79006-17



Commonwealth v. Christmas, 995 A.2d 1259, 1262-63 (Pa. Super. 2010)

(citations omitted).

      Here, the length of delay is measured from the date of Brown’s

conviction and sentence on the Philadelphia charges, September 8, 2014, to

the date of the revocation hearing, March 31, 2016; an 18-month period of

delay. See Christmas, supra. Furthermore, the Commonwealth has not

offered any explanation or justification for this delay.    Consequently, we

proceed to Brown’s argument, set forth above, that he was prejudiced as a

result of the delay.

      We find, however, that Brown’s argument is the very same argument

that was rejected by this Court in Commonwealth v. Woods, 965 A.2d 1225

(Pa. Super. 2009). In Woods, this Court opined:

      Appellant reasons that he was prejudiced because, had a VOP
      [violation of probation] hearing been held prior to sentence being
      imposed on the new charges on December 12, 2006, the VOP
      sentencing judge would not have directed that his September 17,
      2007 sentence be served consecutively to the December 12, 2006
      sentence. That is, Appellant contends that if his probation would
      have been revoked and sentence imposed prior to December 12,
      2006, then there would have been no “new” sentence to which his
      probation revocation sentence could be made to run
      consecutively. This argument does not warrant relief.

      Appellant’s argument ignores the fact the trial court was permitted
      to postpone Appellant’s VOP hearing until sentence was imposed
      on his new convictions. This Court has expressly held that such is
      reasonable. [Commonwealth v.] Dickens, [475 A.2d 141, 143
      (Pa. Super. 1984)]. Moreover, Appellant’s speculative argument
      ignores the fact that, had he been sentenced with regard to the
      probation violation first, the sentencing court was permitted to
      direct that his sentence on the new robbery and rape charges run

                                     -6-
J-S79004-17
J-S79005-17
J-S79006-17


      consecutively to the probation violation sentence. Simply put,
      Appellant[’s] speculative contention does not constitute “actual
      prejudice.” See Dickens, supra.

Id., 965 A.2d at 1229.    Therefore, pursuant to Woods, Brown’s claim of

prejudice based on what might have happened had the Delaware County

revocation hearing taken place before the Philadelphia sentencing hearing is

speculative and warrants no relief.

      Accordingly, we affirm.

     Judgments of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/18




                                      -7-